Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
This action is responsive to communication filed on 10/19/2021.
Claims 1-3, 5-8, 10-14, 16-18, 20, 23-26 are subject to examination.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Allowable Subject Matter
Claims 1-3, 5, 6, 7-8, 10-12 13-14, 16-18, 20, 23, 24, 25-26 respectively are allowed and renumbered as claims 1-3, 4, 6, 8-9, 10-12, 15-16, 17-19, 20, 5, 7, 13-14 respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “presenting, by a processor, content on a first information handling device using a first application executing on the first information handling device; automatically detecting a second information handling device that is communicatively coupled to the first information handling device over a data network in response to the second information handling device connecting to the data network and in -5-response to independently determining that the second information handling device is located at a same location as the first information handling device; querying the second information handling device for historical usage data of the second information handling device, the historical usage data comprising a list of types of content that the second information handling device has recently displayed; and automatically, and independent of user input, sending the content presented on the first information handling device to the second information handling device for presentation on the second information handling device in response to detecting an application executing on the second information handling device that is the same as the first application that is used to present the content on the first information handling device and in response to determining that the content is of a type that is on the recently displayed list for the second information handling device”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453